Citation Nr: 1611490	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  14-18 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for digestive symptoms.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for large intestine and bowel problems.

6.  Entitlement to service connection for depression and anxiety, to include as secondary to digestive problems, GERD, and large intestines and bowel problems.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and one additional witness


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1995 to April 1999, to include service in the Southwest Asia Theater of Operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Muskogee, Oklahoma.  The Veteran filed a notice of disagreement in October 2012 and was provided with a statement of the case in May 2013.  The Veteran perfected his appeal with a June 2013 VA Form 9.  

The Veteran testified before the undersigned Veterans Law Judge in December 2015 and a copy of that transcript is of record.  After the hearing, the Veteran submitted additional evidence with a waiver of initial agency of original jurisdiction consideration. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The issues of entitlement to service connection for sleep apnea, digestive problems, GERD, large intestines and bowel problems, and anxiety and depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In a rating decision issued in October 2001, the RO denied the Veteran's claim of service connection for bilateral hearing loss; this decision was not appealed and became final.

2.  Evidence submitted since the October 2001 rating decision is duplicative, cumulative, and redundant of the evidence previously of record and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The January October 2001 rating decision, which denied the Veteran's claim of service connection bilateral hearing loss, is final.  38 U.S.C.A. §§ 5103, 5103A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015).
 
2.  New and material evidence has not been received to reopen the previously denied claim of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims to reopen, the VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  See VAOPGCPREC 6-2014 (Nov. 21, 2014); see also Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  These notice requirements were accomplished in a letter sent in August 2011.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records, personnel records and post-service and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.  

The Veteran was provided with a VA examination in September 2011.  The Board notes that the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen until/unless the previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  See Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  As the Board has determined that the claim may not be reopened, a discussion of the adequacy of the examination report is not necessary.

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in December 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge (VLJ) who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ specifically noted the issues on appeal, clarified the Veteran's contentions, and explained the requirements for substantiating his claim to reopen.  As such, the Board finds that the undersigned VLJ complied with the aforementioned hearing duties.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



Analysis

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992.  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

Historically, the Veteran's claim was denied in an April 2000 rating decision.  The Veteran's claim was then reconsidered based on a change in law.  In an October 2001 rating decision, the RO, in relevant part, denied the Veteran's claim.  The RO concluded that the Veteran did not have bilateral hearing loss for VA purposes.  

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on October 24, 2001.  He did not appeal that decision and no additional evidence pertinent to the issue of service connection for bilateral hearing loss was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the October 2001 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
The evidence of record at the time of the October 2001 rating decision included, in relevant part, the Veteran's service treatment records that show the Veteran was exposed to hazardous noise and complained of hearing loss in-service.

The Veteran submitted a claim to reopen in April 2011.  The evidence submitted since the October 2001 rating decision includes the December 2015 hearing transcript in which the Veteran reported acoustic trauma and hearing loss since service; a September 2011 VA examination that shows that the Veteran's speech recognition was 96 percent in the right ear and 100 percent in the left ear and that the Veteran's puretone thresholds were as follows; 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
15
15
25
LEFT
15
15
15
20
20

An April 2014 employment hearing conservation report was also added to the record and shows that the Veteran's pure tone thresholds, in decibels, were as follows:
	

HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
20
15
20
LEFT
0
5
5
10
10

A June 2015 employment hearing conservation report was also added to the record and shows that the Veteran's pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
20
15
25
LEFT
10
5
5
10
10

First, the Board finds that the Veteran's December 2015 testimony of acoustic trauma and hearing loss since service is cumulative of the evidence considered at the time of the October 2001 rating decision.  Such cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156.  

The Board does find that some of the evidence received since the October 2001 rating decision is new in that it was not previously of record.  However, the Board notes that, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  

As such, the Board finds that the newly submitted September 2011 VA examination and April 2014 and June 2015 employment hearing conservation reports are not material as they continue to show that the Veteran does not have hearing loss for VA purposes.  As the additional evidence is not new and material, the claim of service connection for bilateral hearing loss is not reopened, and the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the previously denied claim of service connection for bilateral hearing loss is not reopened.






REMAND

Sleep Apnea, Digestive Problems, GERD, Large Intestines and Bowel Problems

The Veteran contends that he has sleep apnea, digestive problems, GERD, and large intestines and bowel problems that are due to his military service, to include exposure to Gulf War Hazards.  Additionally, at the December 2015 Board hearing the Veteran and his wife asserted that the Veteran's symptoms began in service.  

The Veteran was afforded a VA general examination in April 2013.  The examiner diagnosed sleep apnea, GERD, and status post intestinal surgery, post large intestine reaction.  The examiner concluded that there were no diagnosed illnesses for which no etiology was established.  However, the examiner did not provide an etiological opinion.  As such, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his complaints, to include consideration under 38 C.F.R. § 3.317 (2015).  

Depression and Anxiety

The Veteran contends that he has anxiety and depression that is related to his military service.  At the December 2015 Board hearing, the Veteran also asserted that his digestive problems, GERD, and large intestines and bowel problems, cause his depression.  

The Veteran was afforded a VA mental disorder examination in April 2013.  The examiner noted that the Veteran does have significant anxiety and depression and meets the criteria for anxiety disorder, not otherwise specified (NOS), as outlined in the DSM IV.  The examiner concluded that this disorder was not at least as likely as not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  However, the VA examiner failed to provide a rationale for his conclusion and did not address the Veteran's assertions that his digestive problems, GERD, and large intestines and bowel problems cause his depression.  The Board thus finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his complaints, to include consideration under 38 C.F.R. § 3.317 (2015).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records for his claimed disabilities.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed sleep apnea.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report. 

The examiner must address the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed sleep apnea, and any other potentially relevant symptoms, are a medically unexplained chronic multisymptom illness, which means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features of disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities?
(b) If not, is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed sleep apnea is in any way etiologically related to the Veteran's military service, to include exposure to environmental hazards while serving in the Persian Gulf? 

In so opining the examiner should consider the other lay and medical evidence of record, to include the Veteran's lay statements regarding in-service events and onset of symptoms.  

A fully articulated medical rationale for each opinion requested must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed digestive problems, GERD, large intestines and bowel problems.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report. 

The examiner must address the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed GERD and status post intestinal surgery, post large intestine reaction, and any other potentially relevant symptoms, are a medically unexplained chronic multisymptom illness, which means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features of disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities?

(b) If not, is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed GERD and status post intestinal surgery, post large intestine reaction, is in any way etiologically related to the Veteran's military service, to include exposure to environmental hazards while serving in the Persian Gulf? 

In so opining the examiner should consider the other lay and medical evidence of record to include the Veteran's lay statements regarding in-service events and onset of symptoms.  

A fully articulated medical rationale for each opinion requested must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed anxiety and depression.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report. 

The examiner must address the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed anxiety disorder. NOS, and any other potentially relevant symptoms, are a medically unexplained chronic multisymptom illness, which means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features of disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities?

(b) If not, is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed anxiety disorder, NOS, is in any way etiologically related to the Veteran's military service, to include in-service symptoms, and exposure to environmental hazards while serving in the Persian Gulf? 

If the answers to the questions presented in paragraphs (a) and (b) are "no," is it at least as likely as not (50 percent or greater probability) that the claimed sleeping disorder was 1) caused by, or 2) aggravated by the Veteran's digestive problems, GERD, large intestines and bowel problems.  In this context, "aggravation" has occurred when it is medically determined that the alcohol abuse increased in its severity beyond its normal clinical course.   

In so opining the examiner should consider the other lay and medical evidence of record to include the Veteran's lay statements regarding in-service events and onset of symptoms.  

A fully articulated medical rationale for each opinion requested must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

5.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


